UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4592
DONALD ANTHONY WILLIAMS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-421)

                  Submitted: December 11, 2002

                      Decided: January 29, 2003

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Donald Cowan, Jr., SMITH MOORE, L.L.P., Greensboro, North
Carolina, for Appellant. Anna Mills Wagoner, United States Attorney,
Sandra J. Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. WILLIAMS
                              OPINION

PER CURIAM:

   Donald Anthony Williams appeals his conviction following a
guilty plea to one count of possession with intent to distribute 490.9
grams of cocaine base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)
(2000), one count of possession with intent to distribute 2,975.7
grams of cocaine hydrochloride in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B), and one count of possession of a firearm in furtherance of
a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i)
(2000). Williams was sentenced to 225 months for the drug charges
and sixty months, to run consecutively, for the firearms charge, and
five years of supervised release. We affirm.

   Williams’ counsel filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967). In the Anders brief, Williams’ counsel
briefed four issues, all of which counsel ultimately concluded were
not meritorious: (1) whether Williams’ waiver of his appellate rights
was knowing and voluntary; (2) whether the district court fully com-
plied with the requirements of Fed. R. Crim. P. 11; (3) whether the
district court had a sufficient factual basis to accept the guilty plea;
and (4) whether the district court abused its discretion when it denied
Williams’ motion to withdraw his guilty plea. Williams filed a pro se
supplemental brief in which he argues the district court erred in deny-
ing his motion to withdraw his guilty plea and arguing his plea was
not knowing and voluntary because his sentence was longer than he
expected based on the representations of his attorney.

   First, a defendant may waive the right to appeal if that waiver is
a knowing and intelligent decision to forgo the right to appeal. United
States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995). This
Court reviews the validity of a waiver de novo. United States v.
Brown, 232 F.3d 399, 402-03 (4th Cir. 2000). We conclude Williams’
waiver of his appellate rights was knowing and voluntary. Hence,
even if Williams could identify error committed below, he would not
be entitled to relief.

   Second, because Williams sought to withdraw his guilty plea in the
district court, we apply harmless error review to the Rule 11 errors he
                      UNITED STATES v. WILLIAMS                        3
asserts. United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir.
1999) ("‘[I]n the Rule 11 context, violations are evaluated under a
harmless error standard.’" (quoting United States v. Goins, 51 F.3d
400, 402 (4th Cir. 1995) (citations omitted))); cf. United States v.
Martinez, 277 F.3d 517, 524 & n.8 (4th Cir. 2002) (reviewing alleged
Rule 11 errors for plain error because the defendant did not seek to
withdraw his guilty plea in the district court). Under the harmless
error standard, we may vacate a conviction made pursuant to a plea
"only if the trial court’s violations of Rule 11 affected the defendant’s
substantial rights." United States v. DeFusco, 949 F.2d 114, 117 (4th
Cir. 1991). We have reviewed the record and find no error.
   Third, under Fed. R. Crim. P. 11(f), the court should not enter a
judgment on a guilty plea without making a satisfactory inquiry as to
the factual basis for the plea. The district court’s determination of
whether a factual basis exists for a guilty plea is reversed only for
abuse of discretion. United States v. Mitchell, 104 F.3d 649, 652 (4th
Cir. 1997). We conclude the district court did not abuse its discretion
when it accepted the factual basis for the guilty plea.
  Finally, we review the district court’s denial of a motion to with-
draw a guilty plea for abuse of discretion. United States v. Sparks, 67
F.3d 1145, 1150 (4th Cir. 1995); United States v. Moore, 931 F.2d
245, 248 (4th Cir. 1991). Based on the factors set forth in Moore, we
conclude the district court did not err when it denied Williams’
motion to withdraw his guilty plea.
   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Wil-
liams’ conviction. We deny Williams’ counsel’s motion to withdraw
at this time and require that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                            AFFIRMED